Citation Nr: 1129092	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to December 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied the Veteran's claims of entitlement to service connection for hypertension and residuals of a stroke.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

In a VA Form 21-4138, Statement in Support of Claim, received in November 2008, the Veteran indicated that he has been treated at the VA clinic (McCafferty) in Cleveland, Ohio for his hypertension since 1997.  He also indicated that he has been on hypertension medication prescribed by various doctors since service discharge.  Review of the claims folder shows that the only VA treatment records are dated in November 2000 and there is no indication that the RO attempted to obtain VA treatment records prior or subsequent to that time.  Additionally, there are no private treatment records reflecting treatment for hypertension.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(1),(2) (2010).

Additionally, the law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the Veteran's claim for service connection for residuals of a stroke, to include as secondary to hypertension is dependent on the adjudication of his service connection claim for hypertension.   Thus, adjudication of the claim for service connection for residuals of a stroke will be held in abeyance pending further development and adjudication of the Veteran's service connection claim for hypertension.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include those dated from 1997 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



